Opinion issued October 21, 2021.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00677-CV
                           ———————————
                   BRADLEY JARED BARTON, Appellant
                                         V.
              OFFICE OF ATTORNEY GENERAL, Appellee


                   On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-84841


                       MEMORANDUM OPINION1




1
     After we issued our original opinion in this appeal on May 4, 2021, dismissing the
     appeal for lack of jurisdiction, appellant Bradley Jared Barton filed a motion for
     rehearing. On July 27, 2021, we granted the motion for rehearing and withdrew our
     May 4, 2021 opinion and judgment. We issue this opinion and judgment in its place.
      Appellant Bradley Jared Barton appeals the trial court’s entry of a contested

default order in the paternity suit filed against him by appellee, the Office of the

Attorney General of Texas (“OAG”). In two issues, Barton contends the district

court abused its discretion by not permitting him to participate in the underlying

proceeding and he is entitled to a new trial. We reverse the trial court’s judgment

and remand for further proceedings.

                                     Background

      In 2017, the OAG filed a petition to establish the parent-child relationship to

determine the parentage of B.J.B., a minor, and to appoint conservators. The OAG

filed the petition in the 309th Judicial District Court of Harris County, Texas under

cause number 2017-83864 (the “first action”).2 Barton, an inmate at the Texas

Department of Criminal Justice–Institutional Division, filed an answer and two

motions for bench warrant requesting he be allowed to participate in person or by

other means, including by teleconference or videoconference, at the final hearing on

the merits. He also filed an unsworn declaration relating the testimony he would




2
      Barton filed two appeals from interlocutory orders in that matter, which we
      dismissed for lack of jurisdiction. See Barton v. Off. of the Att’y Gen., No. 01-18-
      00507-CV, 2018 WL 4190057 (Tex. App.—Houston [1st Dist.] Aug. 31, 2018, no
      pet.) (mem. op.) (dismissing appeal of interlocutory order for parentage testing); In
      re Bradley Barton, No. 01-18-01130-CV, 2019 WL 302905 (Tex. App.—Houston
      [1st Dist.] Jan. 24, 2019, no pet.) (mem. op.) (dismissing petition for writ of
      mandamus against district clerk).
                                            2
give at the final hearing noting that he wished to “present his relevant testimony and

evidence to the Court.”

      Before the first action concluded, the OAG filed a second petition to establish

the parent-child relationship for the same child, requesting the trial court to

determine the parentage of B.J.B., appoint conservators, and set child support (the

“second action”). The OAG filed the second action on November 28, 2018, also in

the 309th Judicial District Court of Harris County, Texas under cause number 2018-

84841.3 It is this second action from which Barton appeals.

      Barton received service of the petition filed in the second action on March 22,

2019, and on April 3, 2019, he filed an answer and counterpetition for appointment

of conservatorship. Barton noted in his answer that the “OAG has already filed an

identical petition in this same court under cause number 2017-83864.”4 In the event

the trial court determined him to be the child’s father, Barton requested a hearing

concerning the appointment of conservators and requested that his mother be

appointed as the child’s sole managing conservator or that the child’s maternal aunt

and paternal grandmother be appointed joint managing conservators. Barton argued




3
      The matter was assigned to the associate judge of the court.
4
      In his appellate brief, Barton notes that “for reasons still not clear,” the OAG filed
      the second action. The OAG does not address this issue in its brief or explain why
      two separate actions, involving the same child, were filed in the same court.
                                            3
that any other appointment of conservatorship would be “irreparably damaging for

the child.”

      As he did in the first action, Barton filed a motion for issuance of bench

warrant. He requested a bench warrant “for his participation in this case, or

otherwise scheduling effective means for his participation in this case.” He informed

the court that he “has previously filed a motion for bench warrant in this same case,

in this same court, under a different cause number, see cause no. 2017-83864” and

that his “reasoning for a bench warrant, or the accommodation for other adequate

and effective means for participation in the case, remains the same.”

      It appears from the record that the trial court did not rule on Barton’s motion

for bench warrant or otherwise provide him with alternative means to attend the final

hearing on the merits. On July 24, 2019, the trial court conducted a hearing at which

only the OAG and the mother of the child appeared.5 At the conclusion of the

hearing, the trial court entered a “Contested Default Order Establishing the Parent-

Child Relationship” noting that “although duly notified,” Barton “did not appear.”

The trial court found Barton to be B.J.B.’s biological father and appointed the child’s




5
      On July 16, 2020, we issued an order directing the court reporter to file with this
      Court, within 30 days of the date of the order and at no cost to appellant, a reporter’s
      record of any recorded proceedings in this cause number, and to provide the
      reporter’s record to appellant, free of cost. No record was filed.
                                             4
mother as sole managing conservator and Barton as possessory conservator. The

trial court did not set child support due to Barton’s incarceration.

      On August 16, 2019, Barton filed a notice of appeal with this Court.6 On

August 22, 2019, he filed a motion for new trial, which was overruled by operation

of law.7

                            Participation in Proceedings

      In his first issue, Barton contends the trial court abused its discretion by not

permitting him to participate at the final hearing on the merits on OAG’s petition to

establish the parent-child relationship for B.J.B. He argues the trial court was aware

of his incarceration and his motions to appear or participate in the hearing, yet it did

not issue a bench warrant for him to appear in person or otherwise allow him to

appear by alternative means, such as by phone or videoconference.8




6
      Barton mistakenly filed his notice of appeal with this Court rather than the trial
      court. His notice is deemed to have been filed the same day with the trial court
      clerk. See TEX. R. APP. P. 25.1(a).

7
      On October 8, 2019, this Court abated the appeal to permit the trial court to hold a
      hearing to determine whether Barton was indigent. At the October 31, 2019 hearing,
      the trial court found Barton indigent. On January 23, 2020, we reinstated Barton’s
      appeal.

8
      The term “bench warrant” is the vernacular phrase often used to describe a writ of
      habeas corpus ad testificandum, which is issued to compel an inmate to be brought
      before the court to testify. See Johnson v. Handley, 299 S.W.3d 925, 928 (Tex.
      App.—Dallas 2009, no pet.).

                                           5
A.    Applicable Law and Standard of Review

      All litigants who are forced to settle disputes through the judicial process have

a fundamental right under the federal constitution to be heard at a meaningful time

in a meaningful manner. Larson v. Giesenschlag, 368 S.W.3d 792, 796–97 (Tex.

App.—Austin 2012, no pet.); Dodd v. Dodd, 17 S.W.3d 714, 717 (Tex. App.—

Houston [1st Dist.] 2000, no pet.), disapproved on other grounds, In re Z.L.T., 124

S.W.3d 163, 166 (Tex. 2003). Litigants cannot be denied access to the courts simply

because they are inmates. See Hudson v. Palmer, 468 U.S. 517, 523 (1984); In re

Z.L.T., 124 S.W.3d at 165. But an inmate does not have an absolute right to appear

in person in every court proceeding. In re Z.L.T., 124 S.W.3d at 165. Rather, courts

weigh an inmate’s right of access to the courts against protecting the integrity of the

correctional system, based on several factors. Id.

      In In re Z.L.T., 124 S.W.3d 163 (Tex. 2003), the Texas Supreme Court

identified several factors trial courts should consider when deciding whether to grant

an inmate’s request for a bench warrant, including (1) the cost and inconvenience of

transporting the prisoner to the courtroom, (2) the security risk the prisoner presents

to the court and public, (3) whether the prisoner’s claims are substantial, (4) whether

the matter’s resolution can be delayed reasonably until the prisoner’s release,

(5) whether the prisoner can and will offer admissible, noncumulative testimony that

cannot effectively be presented by deposition, telephone, or some other means,


                                          6
(6) whether the prisoner’s presence is important to judge his demeanor and

credibility, (7) whether the trial is to the bench or a jury, and (8) the prisoner’s

probability of success on the merits. See id. at 165–66.

      The Court in In re Z.L.T. held that a litigant’s status as an inmate does not

alter his burden to identify with sufficient specificity the grounds for the ruling

sought. Id. at 166; see TEX. R. CIV. P. 21; TEX. R. APP. P. 33.1(a)(1)(A). “Trial

courts have no independent duty, when a litigant is a pro se prison inmate, to inquire

into relevant facts not provided by the prison-inmate seeking affirmative

relief.” Graves v. Atkins, No. 01-04-00423-CV, 2006 WL 3751612, at *3 (Tex.

App.—Houston [1st Dist.] Dec. 21, 2006, no pet.) (mem. op.) (citing In re. Z.L.T.,

124 S.W.3d at 166). This precept is consistent with settled law holding that pro se

litigants are held to the same standards as licensed attorneys, including the

requirement that they must comply with procedural rules. Brown v. Preston, No.

01-16-00556-CV, 2017 WL 4171896, at *3 (Tex. App.—Houston [1st Dist.] Sept.

21, 2017, no pet.) (mem. op.). Thus, the burden is on the inmate to establish a right

to the requested relief. If the inmate fails to present sufficient information for the

trial court to evaluate the inmate’s bench warrant request under the Z.L.T. factors,

the trial court does not abuse its discretion in denying the request. Id.

      The decision to grant or deny a request for a bench warrant lies within the trial

court’s discretion. See In re J.D.S., 111 S.W.3d 324, 327 (Tex. App.—Texarkana


                                           7
2003, no pet.). “A trial court abuses its discretion if it acts without reference to any

guiding rules and principles such that the ruling is arbitrary or unreasonable.”

Pressley v. Casar, 567 S.W.3d 327, 333 (Tex. 2019) (per curiam); see Walker v.

Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding).

B.    Analysis

      The record before us contains no express rulings on Barton’s motion to appear

by bench warrant or by alternative means. The motion Barton filed does not contain

information from which the trial court could assess the need for his personal

appearance at the July 24, 2019 hearing. Indeed, Barton’s motion for bench warrant

does not even reference the Z.L.T. factors. Although Barton’s motion references the

two motions he previously filed in the first action requesting a bench warrant, noting

“his reasoning for a bench warrant, or the accommodation for other adequate and

effective means for participation [in this case] . . . remain the same,” the only

information in the motion pertinent to Barton’s request for a bench warrant is that

“he is presently incarcerated at the Darrington Unit of TDCJ located in Brazoria

County, Texas, right outside of Harris County, as a result of a conviction for a felony

offense,” and “Defendant has a constitutional right to be effectively heard in this

matter, and the Court should accommodate that right.”

      In his answer and counterpetition for appointment of conservatorship, Barton

requested that if the trial court determined he was the child’s father, the court appoint


                                           8
Barton’s mother as the child’s sole managing conservator or that the child’s maternal

aunt and paternal grandmother be appointed joint managing conservators, stating

that any other appointment of conservatorship would be “irreparably damaging for

the child.” While this information is relevant to one of the Z.L.T. factors (whether

the inmate’s claim is substantial), neither the bench warrant motion nor Barton’s

pleading presented information sufficient for the trial court to evaluate the remaining

Z.L.T. factors. See McDorman v. Rogers, No. 09-06-514-CV, 2008 WL 1970928,

at *9 (Tex. App.—Beaumont May 8, 2008, no pet.) (mem. op.) (noting that although

inmate’s pleading presented facts pertinent to one Z.L.T. factor, neither pleadings

nor bench warrant motion presented facts sufficient for the trial court to evaluate

remaining factors and thus lacked sufficient information to demonstrate trial court

abused its discretion in failing to act on motion).

      Because Barton failed to meet his burden of presenting adequate information

to enable the trial court to assess the need for his personal appearance at the hearing,

the trial court did not abuse its discretion by proceeding to a hearing on the merits

without Barton appearing in person.9 See In re Z.L.T., 124 S.W.3d at 166 (“Although


9
      Although Barton’s motions for issuance of bench warrant filed in the first action
      (cause number 2017-83864) are included in the appellate record, they were not filed,
      or attached to any document filed, in this cause number. Thus, because there is
      nothing in the record demonstrating that Barton’s bench warrant motions filed in
      the first action were before the trial court when it entered its contested default order
      in the present case, we may not consider them. See Amigos Meat Distribs., L.P. v.
      Guzman, 526 S.W.3d 511, 523 (Tex. App.—Houston [1st Dist.] 2017, pet. denied)
                                             9
Thompson listed the Stone factors in his request, he failed to provide any factual

information showing why his interest in appearing outweighed the impact on the

correctional system. In fact, the only pertinent information contained in the request

was that he was located in Rosharon, Texas, more than 200 miles from the trial

court.”); see also Interest of K.H., No. 02-19-00247-CV, 2019 WL 6248557, at *15

(Tex. App.—Fort Worth Nov. 22, 2019, no pet.) (mem. op.) (concluding father failed

to carry burden to demonstrate his right to appear at trial where bench warrant

motion provided no other factual information other than fact he was “presently

confined in the Tarrant County Jail located at 100 N. Lamar St., Fort Worth, Texas”

and that “necessity exists for the issuance of a bench warrant for [defendant] to be

before th[e] Court for the purpose of a jury trial in which a termination is requested

of [defendant’s] parental rights.”); De La Cerda v. Jaramillo, No. 01-17-00595-CV,

2018 WL 1189065, at *7 (Tex. App.—Houston [1st Dist.] Mar. 8, 2018, no pet.)



      (disregarding flyer and deposition excerpts relied upon by defendant that were
      not before trial court at time it made its decision to admit plaintiff’s medical bills);
      Hornell Brewing Co., Inc. v. Lara, 252 S.W.3d 426, 429 (Tex. App.—Houston [14th
      Dist.] 2008, no pet.) (stating determination of whether trial court abused its
      discretion should be based on information available to trial court at time of ruling);
      In re Harvest Cmtys. of Hous., Inc., 88 S.W.3d 343, 349 (Tex. App.—San Antonio
      2002, orig. proceeding) (“We can only consider the record that was before the trial
      court at the time of the hearing in determining whether the trial court’s ruling was
      [an abuse of discretion].”). We note, however, that Barton’s motions for issuance
      of bench warrant filed in cause number 2017-83864 do analyze the Z.L.T. factors
      and provide information for the trial court to evaluate his bench warrant requests.
      In those motions, Barton also requested that in the alternative, he be allowed to
      participate by teleconference or videoconference.
                                             10
(mem. op.) (concluding trial court did not abuse discretion in denying pro se

inmate’s motion for bench warrant where he did not present any information to trial

court from which it could have assessed necessity of his appearance at pretrial

conference); Johnson v. Handley, 299 S.W.3d 925, 929 (Tex. App.—Dallas 2009,

no pet.) (finding no abuse of discretion where only information pro se inmate

presented to trial court in connection with bench warrant request was fact of his

incarceration and inability to appear at hearing).

      Barton also argues the trial court abused its discretion by not allowing him to

appear at the final hearing by alternative means, such as phone or videoconference,

despite his request. An inmate’s right of access “entails not so much his personal

presence as his opportunity to present evidence or contradict the evidence of the

opposing party.” In re L.N.C, 573 S.W.3d 309, 324 (Tex. App.—Houston [14th

Dist.] 2019, pet. denied); In re R.C.R., 230 S.W.3d 423, 426 (Tex. App.—Fort Worth

2007, no pet.). Thus, while the decision to grant an inmate’s request for a bench

warrant lies within the sound discretion of the court, when a trial court denies a pro

se inmate the opportunity to participate in a proceeding in person, a trial court should

nevertheless afford the inmate an opportunity to proceed by affidavit, deposition,

telephone, or other effective means. Larson, 368 S.W.3d at 797; Brown v. Foster,

No. 01-04-00482-CV, 2005 WL 1705045, at *1 (Tex. App.—Houston [1st Dist.]

July 21, 2005, no pet.) (mem. op.).


                                          11
      In its order setting a final hearing on the merits, the trial court gave notice to

the parties that “[f]ailure to appear may result in entry of a default order.” Barton

later filed his motion for issuance of bench warrant requesting that the court allow

him to appear in person or by alternative means. In that motion, he referenced his

prior motion for bench warrant filed in the first action noting his “reasoning for a

bench warrant, or the accommodation for other adequate and effective means for

participation, remains the same.” Despite this request for “other adequate and

effective means for participation,” the trial court held a hearing on the merits of

OAG’s petition in Barton’s absence.10 Following the hearing, the trial court entered

its final “Contested Default Order Establishing the Parent-Child Relationship”

noting that Barton, “although duly notified, did not appear.” By doing so, the trial

court denied Barton the opportunity to participate while at the same time considering

his failure to appear as a factor in entering its contested default order.

      While there is no absolute right for an inmate to appear in person in every

court proceeding, and the burden remains with the inmate to request his




10
      It is unclear from the record whether the trial court was aware of Barton’s motion
      for issuance of bench warrant or ruled on Barton’s specific request. We note that
      after we abated the present appeal for the trial court to consider Barton’s indigency
      status, Barton filed two motions for bench warrant requesting his appearance at the
      set hearings. Although the trial court denied the motions by separate orders, holding
      each time that Barton’s “personal appearance is not necessary in the case,” she
      nonetheless allowed Barton to “participate in the proceedings in this case by
      telephone conference.”
                                           12
participation, by requiring Barton to appear at a hearing while not acting on his

motion for a bench warrant or to participate by alternative means, the trial judge

effectively closed the courthouse doors to him and foreclosed his opportunity to

participate in significant proceedings involving his child. See Boulden v. Boulden,

133 S.W.3d 884, 886–87 (Tex. App.—Dallas 2004, no pet.) (“By requiring a pro se

inmate’s personal appearance at a hearing while not acting on that inmate’s motion

for a bench warrant or to conduct the hearing by telephone conference or other

means, the trial court effectively closed its doors to the inmate.”); Simmons v. Tex.

Dept. of Crim. Just.-Institutional Div., No. 13-07-00694-CV, 2008 WL 4741907, at

*2 (Tex. App.—Corpus Christi-Edinburg Oct. 30, 2008, no pet.) (concluding where

record did not show that court ruled on pro se inmate’s motion for bench warrant or

provided inmate with opportunity to be heard, “trial court closed the courthouse

doors” and such action was abuse of discretion); In re R.C.R., 230 S.W.3d 423, 426–

27 (Tex. App.—Fort Worth 2007, no pet.) (“Here, the trial court’s order states that

the court dismissed appellant’s case because he failed to appear at the June 21, 2006

hearing. However, appellant was unable to appear personally because he was

incarcerated and because the trial court denied his request for a bench warrant. In

addition, appellant was unable to appear by alternative means, such as by telephone

or affidavit, because the trial court denied his motion to appear by such alternative

means. Thus, the trial court dismissed appellant’s case for failure to appear without


                                         13
providing appellant any means to appear.”); see also In re D.D.J., 136 S.W.3d 305,

314 (Tex. App.—Fort Worth 2004, no pet.) (concluding trial court abused its

discretion in failing to consider pro se inmate’s request to participate at trial where

it denied defendant’s motion for bench warrant and made no accommodation for

defendant to participate by other effective means in proceeding to modify parent-

child relationship).

      The OAG argues the trial court was well within its discretion to deny Barton’s

motion to appear by alternative means because he was not detailed in his request.

Citing Graves v. Atkins and Brown v. Preston, the OAG argues the burden remains

on the inmate “to request access to the court through [] alternative means and to

demonstrate why.” But in Graves, the defendant “did not request that a bench

warrant be issued in order that he might appear in person to prosecute his case.

Similarly, the record does not reflect that appellant requested alternative means of

appearance by videoconference before the March 1, 2004 trial date, or, in the

alternative, that he be permitted to appear by affidavit.” Graves, 2006 WL 3751612,

at *3. Similarly, in Brown, we held the inmate had not provided the trial court with

adequate information for it to assess whether to grant his request for a bench warrant,

and further that because the record “does not reflect that [appellant] requested

alternative means of appearance, such as by telephone, videoconference, or

affidavit,” he had “not preserved the right to appear by alternate means.” Brown,


                                          14
2017 WL 4171896, at *3. Thus, unlike this case, there was no request in either

Graves or Brown to participate by alternative means.

      We conclude, under the present circumstances, the trial court abused its

discretion in entering its “Contested Default Order Establishing the Parent-Child

Relationship” without considering Barton’s request to participate at the hearing by

other means. See Sweed v. City of El Paso, 139 S.W.3d 450, 454–55 (Tex. App.—

El Paso 2004, no pet.) (McClure, J., concurring) (“[I]t is fundamentally unfair to

order Sweed to appear at a mandatory dismissal hearing, ignore his request to appear

at the hearing either telephonically or by videoconference technology, and then

dismiss his case for the sole reason that he failed to appear at the mandatory

hearing.”).

      We sustain Barton’s first issue.11

                                     Conclusion

      We reverse the trial court’s July 24, 2019 order and remand this case to the

trial court for further proceedings consistent with this opinion.



                                                Veronica Rivas-Molloy
                                                Justice

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.


11
      In light of our holding, we do not reach Barton’s second issue contending he is
      entitled to a new trial.
                                           15